DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species of R1a in the reply filed on 11/15/2021 is acknowledged. Claims 4, 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Claim Objections
Claim 19 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of A, B and C”.  Appropriate correction is required.
Claim 19 objected to because of the following informalities: R’ is defined twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-3, 6-7, 11, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a PEI/PPSU polymer”, what does “a PEI/PPSU polymer” mean? A mixture of two polymers, or a single 
Claim 3, 19 recites “those of formula (…) in imide form”, is formula (…) a single structure? Clarification is required.
Claims 6-7, 11 recites “polymer composition (C)”. Is it the same as the composition (C)? For purposes of expediting prosecution, it is interpreted as composition (C).  
In claim 19, formula (VI) is not defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallucci et al (US 2006/0084748).
Gallucci teaches a composition consisting of 30 parts of glass fiber, 35 parts of polyetherimide ULTEM 1000 
    PNG
    media_image1.png
    251
    988
    media_image1.png
    Greyscale
, 35 parts of polysulfone and 0.15 parts of PFBKS (table 6, example 20, 0075, 0072, 0077, 0064). The polysulfone can be RADEL R 
    PNG
    media_image2.png
    71
    381
    media_image2.png
    Greyscale
 [0026]. 
Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushelman et al (US 20160130441).
Bushelman teaches a composition consisting of 30 parts of carbon fiber, 3.5 parts of polyetherimide ULTEM 1000 
    PNG
    media_image1.png
    251
    988
    media_image1.png
    Greyscale
, 66.5 parts of polysulfone RADEL R 
    PNG
    media_image2.png
    71
    381
    media_image2.png
    Greyscale
 [example 3]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit 
Claims 1-3, 5-7, 10-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, 11-15 of U.S. Patent No. 10,703,907. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘907 claims a composition consisting of a PEI polymer, a PPSU polymer and a fibrous filler.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WENWEN CAI/
Primary Examiner, Art Unit 1763